     Case 2:21-cv-00770-CBM-E Document 6 Filed 01/28/21 Page 1 of 3 Page ID #:47



1

2

3

4    Ronda N. Baldwin-Kennedy, Esq., SBN: 302813
5    Law Office of Ronda Baldwin-Kennedy
     5627 Kanan Rd, Suite 614
6    Agoura Hills, CA 91301-3358
     Telephone: 951-268-8977 / Fax: 702-974-0147
7

8

9                        UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
                             LOS ANGELES DIVISION
11

12
     WESTLAKE FITNESS LLC;ART GILFUS                Case No.
13   and DOES 1-1000, inclusive,
14
         Plaintiff,
15
                                                    NOTICE OF REMOVAL BY
                      v.
16                                                  UNITED STATES OF AMERICA
17
      COUNTY OF VENTURA and ROBERT                  [28 u.s.c. § 1442(a) (1)]

18
      LEVIN, M.D., in his capacity as Health

19
      Officer for Ventura County

20

21        Defendants.
22

23

24

25
                  To: The Clerk, Superior Court of California County of Ventura Central
26
                  800 Victoria Ave., Ventura, CA, California 93006
27

28   DEFENDANT'S NAME NOTICE OF REMOVAL BY UNITED STATES OF AMERICA 28 U.S.C. § 1442(A)
     (1) - 1
     Case 2:21-cv-00770-CBM-E Document 6 Filed 01/28/21 Page 2 of 3 Page ID #:48



1                   To: Jaclyn Smith
2
                    Assistant County Counsel, County of Ventura
3
                    800 South Victoria Ave, L/C #1830
4
                    Ventura, CA 93003(805) 654-2773
5

6                   PLEASE TAKE NOTICE that WESTLAKE FITNESS LLC; ART GILFUS and

7    DOES 1-1000, inclusive, Case 56-2021-00549550-CU-MC-VTA, , pending in the Superior
8
     Court of California for the County of Ventura , to the United States District Court for the Central
9
     District of California pursuant to 28 U.S.C. § 1442(a)(1). The grounds for removal are as
10
     follows:
11

12   The case also involves a question of federal constitutional law, such that original jurisdiction lies

13   in this Court under U.S. Constitution, Amend. V, XIV. 42 U.S.C. § 1983, § 1988 and
14
     28 U.S.C. §1331(a).\. This Notice of Removal is timely filed because the Plaintiffs cases were
15
     never heard in the State court action. See Murphy Bros., Inc., v. Michetti Pipe Stringing, Inc.,
16
     526 U.S. 344, 347-48 (1999).
17

18          A copy of this Notice will be filed promptly with the Clerk of the Ventura County

19   Superior Court. That filing will automatically effect the removal of the subject action to this
20
     Court, in its entirety, for future proceedings pursuant to 28 U.S.C. § 1446(d). See Ely Valley
21
     Mines, Inc. v. Hartford Accident & Indem. Co., 644 F.2d 1310, 1315 (9th Cir. 1981) ("Since the
22
     federal officer is the only one entitled to remove under§ 1442, he alone can remove without other
23

24   defendants joining in the petition, and the entire case is removed to the federal court.").

25

26

27

28   DEFENDANT'S NAME NOTICE OF REMOVAL BY UNITED STATES OF AMERICA 28 U.S.C. § 1442(A)
     (1) - 2
     Case 2:21-cv-00770-CBM-E Document 6 Filed 01/28/21 Page 3 of 3 Page ID #:49



1            Respectfully submit,
2

3
     Date: 01/27/2021
4
                                                   /S/ Ronda Baldwin Kennedy
5
                                                   ________________________
6                                                     Ronda Baldwin Kennedy
                                                       Attorney for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANT'S NAME NOTICE OF REMOVAL BY UNITED STATES OF AMERICA 28 U.S.C. § 1442(A)
     (1) - 3
